r=

JUDGE ENGELMAYER

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF A WARRANT FOR ALL
CONTENT AND OTHER INFORMATION
ASSOCIATED WITH FOURTEEN EMAIL
ACCOUNTS MAINTAINED AT PREMISES
CONTROLLED BY MICROSOFT
CORPORATION, AN EMAIL ACCOUNT
MAINTAINED AT PREMISES CONTROLLED
BY OATH HOLDINGS INC., AN EMAIL
ACCOUNT MAINTAINED AT PREMISES
CONTROLLED BY OATH INC., EIGHT EMAIL
ACCOUNTS MAINTAINED AT PREMISES
CONTROLLED BY APPRIVER, LLC, SIX
EMAIL ACCOUNTS MAINTAINED AT
PREMISES CONTROLLED BY GOOGLE LLC,
AND TWO ICLOUD ACCOUNTS
MAINTAINED AT PREMISES CONTROLLED
BY. APPLE INC... USAO REFERENCE NO,
2018R01576

 

 

1OMISC 4°78

Case No. 19-me-
(19 MAG 8854)

UNDER SEAL

SHE tppovosep ORDER TO SEAL

Upon consideration of Google’s Unopposed Motion to Seal. it is hereby ORDERED that

ie

the motion is GRANTED. Movants’ Motion to Vacate or Modify Gag Order Issued Under 18

U.S.C. § 2705(b) and Stay Deadline for Producing Information Responsive to Search Warrant,

and all supporting declarations and exhibits, are hereby ordered FILED UNDER SEAL.
Dated: October 22, . 2019

Libeee KK. Balt,
United States District Judge
i

fr-<, iT

bho

 
